10/14/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0347



                               No. DA 20-0347

IN THE MATTER OF

D.D.,

        A Youth in Need of Care.


                    GRANT OF EXTENSION OF TIME


        Upon consideration of the Appellant’s Motion for Extension of Time,

and good cause appearing therefore, the Appellant is granted an extension of

time until December 7, 2020, to prepare, serve, and file the Opening Brief.

        No further extensions will be granted.




                                                                        Electronically signed by:
                                                        Grant of Extension of Mike
                                                                              Time McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            October
                                                                           PAGE   1 14 2020